CLIFFORD H. AHRENS, Presiding Judge.
I respectfully dissent. In my view, on these facts and in the absence of any rule of law to the contrary, the trial court did not err or abuse its discretion in following well-established precedent barring evidence of subsequent remedial measures. I would affirm the trial court’s judgment.
As a preliminary matter, I question the majority’s application of our de novo standard of review to create a new rule of evidence where neither party requests de novo review. Appellant expressly invokes our review for an abuse of discretion, which is the proper standard for evidentia-ry rulings. If the trial court’s ruling is correct on any tenable basis, then there is *48no abuse of discretion. Lewey v. Farmer, 362 S.W.3d 429, 432-433 (Mo.App.2012). Applying that standard, the trial court cannot be faulted for following existing law.
Even accepting the majority’s premise that Appellant’s point invites cie novo review as to whether the trial court applied the correct legal standard, the facts of this case do not warrant an exception to the general rule that evidence of subsequent remedial measures is inadmissible. The majority opinion reasons that the public policy rationale for this rule “is not implicated where the evidence concerns remedial measures taken by a non-party.” However, in the federal cases on which the majority relies, the remedial measure was actually taken by the non-party. Here, in contrast, the remedial measure was taken by the defendant himself at the behest of the non-party. Raven directed Garvin to use caution tape in the future as a requirement of his work there. Such evidence, and the inference to be drawn therefrom, is arguably even more prejudicial to Gar-vin than if he had corrected his practice voluntarily. As such, the public policy rationale supporting the general rule is equally compelling here.
Seeing no legal error or abuse of discretion in the trial court’s evidentiary ruling, I would deny Appellant’s point and affirm the judgment.1

. Although the majority does not reach point II in which Appellant challenges the size of her award, I would deny that point as well. The determination of damages to be awarded for personal injuries is a matter resting primarily in the discretion of the jury in that it involves the credibility of witnesses and the weight and value to be given their testimony on factual issues is principally the jury’s decision. Lewey, 362 S.W.3d at 435. The trial court has wide discretion in ruling on a mo-dón for a new trial for inadequate damages, and the court abuses that discretion only when the jury verdict is so "shockingly inadequate as to indicate that it is a result of passion and prejudice or a gross abuse of its [the jury's] discretion.” Id. Notwithstanding Appellant's disappointment and speculation, the record contains no indication of passion or prejudice, so I would defer to the jury's determination and the trial court’s broad discretion.